Order unanimously affirmed without costs. Memorandum: The court did not abuse its discretion in denying plaintiffs motion for an order of attachment pursuant to CPLR 6201 (3). Plaintiff failed to prove defendant’s intent to frustrate the enforcement of a judgment (see, Loco X-Ray Sys. v Fingerhut, 88 AD2d 425, lv dismissed 58 NY2d 606; see also, Computer Strategies v Commodore Business Machs., 105 AD2d 167, rearg and lv denied 110 AD2d 743). (Appeal from order of Supreme Court, Monroe County, Curran, J.—attachment.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.